
	

113 HR 1108 IH: Cross-Border Trade Enhancement Act of 2013
U.S. House of Representatives
2013-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1108
		IN THE HOUSE OF REPRESENTATIVES
		
			March 13, 2013
			Mr. Cuellar (for
			 himself, Mr. McCaul,
			 Mr. Vela, Mr. O’Rourke, Mr.
			 Gallego, and Mr.
			 Farenthold) introduced the following bill; which was referred to
			 the Committee on Ways and
			 Means, and in addition to the Committees on
			 Transportation and
			 Infrastructure and the
			 Judiciary, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To provide for alternative financing arrangements for the
		  provision of certain services and the construction and maintenance of
		  infrastructure at land border ports of entry, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Cross-Border Trade Enhancement Act of
			 2013.
		2.DefinitionsIn this Act:
			(1)Administrator;
			 AdministrationThe terms Administrator and
			 Administration mean the Administrator of General Services and the
			 General Services Administration, respectively.
			(2)PersonThe
			 term person means—
				(A)an individual;
			 or
				(B)a corporation,
			 partnership, trust, association, or any other public or private entity,
			 including a State or local government.
				(3)SecretaryThe
			 term Secretary means the Secretary of Homeland Security.
			3.Authority to
			 enter into agreements for the provision of certain services at land border
			 ports of entry
			(a)Authority To
			 enter into agreements
				(1)In
			 generalNotwithstanding section 451 of the Tariff Act of 1930 (19
			 U.S.C. 1451), the Secretary may, during the 10-year period beginning on the
			 date of the enactment of this Act and upon the request of any person, enter
			 into an agreement with that person under which—
					(A)U.S. Customs and
			 Border Protection will provide services described in paragraph (2) at a land
			 border port of entry; and
					(B)that person will
			 pay a fee imposed under subsection (b) to reimburse U.S. Customs and Border
			 Protection for the costs incurred in providing such services.
					(2)Services
			 describedServices described in this paragraph are any services
			 related to customs and immigration matters provided by an employee or
			 contractor of U.S. Customs and Border Protection at land border ports of
			 entry.
				(3)LimitationNothing
			 in this paragraph may be construed to reduce the responsibilities or duties of
			 U.S. Customs and Border Protection to provide services at land border ports of
			 entry that have been authorized or mandated by law and are funded in any
			 appropriation Act or from any accounts in the Treasury of the United States
			 derived by the collection of fees.
				(b)Fee
				(1)In
			 generalThe Secretary shall impose a fee on a person requesting
			 the provision of services by U.S. Customs and Border Protection pursuant to an
			 agreement entered into under subsection (a) to reimburse U.S. Customs and
			 Border Protection for the costs of providing such services, including—
					(A)the salaries and
			 expenses of the employees or contractors of U.S. Customs and Border Protection
			 that provide such services and temporary placement or relocation costs for
			 those employees or contractors; and
					(B)any other costs
			 incurred by U.S. Customs and Border Protection in providing services pursuant
			 to agreements entered into under subsection (a).
					(2)Failure to pay
			 feeU.S. Customs and Border Protection shall terminate the
			 provision of services pursuant to an agreement entered into under subsection
			 (a) with a person that, after receiving notice from the Secretary that a fee
			 imposed under paragraph (1) is due, fails to pay the fee in a timely
			 manner.
				(3)Receipts
			 credited as offsetting collectionsNotwithstanding section 3302
			 of title 31, United States Code, a fee collected under paragraph (1) pursuant
			 to an agreement entered into under subsection (a) shall—
					(A)be credited as an
			 offsetting collection to the account that finances the salaries and expenses of
			 U.S. Customs and Border Protection;
					(B)be available for
			 expenditure only to pay the costs of providing services pursuant to that
			 agreement; and
					(C)remain available
			 until expended without fiscal year limitation.
					4.Evaluation of
			 alternative financing arrangements for construction and maintenance of
			 infrastructure at land border ports of entry
			(a)In
			 generalNot later than 180 days after the date of the enactment
			 of this Act, the Administrator shall establish procedures for evaluating a
			 proposal submitted by any person to—
				(1)enter into a
			 cost-sharing or reimbursement agreement with the Administration to facilitate
			 the construction or maintenance of a facility or other infrastructure at a land
			 border port of entry; or
				(2)provide to the
			 Administration an unconditional gift of property pursuant to section 3175 of
			 title 40, United States Code, to be used in the construction or maintenance of
			 a facility or other infrastructure at a land border port of entry.
				(b)RequirementsThe
			 procedures established under subsection (a) shall provide, at a minimum, for
			 the following:
				(1)Not later than 90
			 days after receiving a proposal pursuant to subsection (a) with respect to the
			 construction or maintenance of a facility or other infrastructure at a land
			 border port of entry, the Administrator shall—
					(A)make a
			 determination with respect to whether or not to approve the proposal;
			 and
					(B)notify the person
			 that submitted the proposal of—
						(i)the
			 determination; and
						(ii)if
			 the Administrator did not approve the proposal, the reasons for the
			 determination.
						(2)In determining
			 whether or not to approve such a proposal, the Administrator shall
			 consider—
					(A)the impact of the
			 proposal on reducing wait times at that port of entry and other ports of entry
			 on the same border;
					(B)the potential of
			 the proposal to increase trade and travel efficiency through added capacity;
			 and
					(C)the potential of
			 the proposal to enhance the security of the port of entry.
					
